t c memo united_states tax_court new york guangdong finance inc petitioner v commissioner of internal revenue respondent docket no filed date larry kars for petitioner joseph w fogelson and nicole f cammarota for respondent memorandum findings_of_fact and opinion marvel judge by a notice_of_deficiency dated date respondent determined the following withholding_tax deficiencies and additions to tax against petitioner 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued year withholding_tax deficiencies additions to tax sec_6651 addition_to_tax sec_6651 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure after concessions the issues for decision are whether petitioner a corporation that paid interest to guang xin enterprises ltd gxe during and the years in issue is liable for withholding_tax deficiencies under sec_1461 for the years in issue in the amounts determined by respondent or in some lesser amounts and whether petitioner is liable for additions to tax under sec_6651 for failing to file form sec_1042 annual withholding_tax return for u s source income of foreign persons or form sec_1042s foreign person’s u s source income subject_to_withholding for the years in issue continued all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that petitioner is not liable for the sec_6651 addition_to_tax determined in the notice_of_deficiency petitioner alleged in its petition that the expiration of the period of limitations barred the assessment and collection of tax for the years in issue however petitioner did not pursue this issue at trial or on brief and we consider it abandoned see 87_tc_56 in order to decide issue we must first decide how much interest petitioner paid to gxe during each of the years in issue and then we must decide whether any of the interest_paid to gxe qualifies for exemption under the agreement for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income u s -p r c date t i a s no china agreement either because gxe collected the interest as an agent for guangdong international trust investment corp gitic a corporation resident in china during the years in issue or because the loan transaction with gxe was in substance a loan transaction with gitic findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the second supplemental stipulation of facts are incorporated herein by this reference petitioner’s principal_place_of_business was in houston texas when the petition was filed petitioner is a closely_held_corporation that was incorporated in delaware on date during the years in issue petitioner engaged in loan transactions with gitic and gxe two foreign_corporations gitic was a financial_institution that was incorporated in under the laws of the people’s republic of china and throughout the years in issue was wholly owned and controlled by the government of the chinese province of guangdong guangdong government gxe was incorporated in under the laws of hong kong and was a wholly owned subsidiary of gitic from the date of its incorporation through the end of during the years in issue gxe shared office space with gitic in gitic plaza in hong kong the office suite housed approximately employees approximately to of those employees worked for gxe gxe’s employees sat in separate rooms from gitic’s employees gxe’s officers included lin wensheng a director and vice president of gitic on date petitioner borrowed dollar_figure million from gxe at an interest rate calculated a sec_1 percent over the london- based interbank borrowing rate adjusted semiannually the loan agreement stated a term of year which could be extended for an additional year lin wensheng signed the loan agreement on behalf of gxe and guo-qing tan signed on behalf of petitioner 3the record includes documents that romanize lin wensheng’s name several different ways including ling weizeng and lee wang chung in this opinion we adopt the romanization used in the gitic brochure that was admitted into evidence as exhibit 8-j 4the english version of the loan agreement erroneously shows an agreement date of date 5under the loan agreement the maximum term of years would have ended on date however petitioner’s president lawrence wong mr wong credibly testified that the loan had not been repaid before or during the years in issue and the record generally supports mr wong’s testimony in addition the parties do not dispute that petitioner had at least one outstanding gxe loan during the years in issue the loan agreement identified gxe as the sole lending party gxe submitted a form_w-8 certificate of foreign status dated date to petitioner in connection with the loan on date gitic agreed to lend petitioner dollar_figure million the gitic loan agreement provided for a 2-year term and interest payments at a rate of percent for the first year and a predetermined market rate for the second year guo-qing tan also signed the gitic loan agreement on behalf of petitioner and yao-wei xu signed on behalf of gitic on or about date petitioner exercised its right to borrow dollar_figure million under the gitic loan agreement gitic wired net loan proceeds of dollar_figure to petitioner on or about the same day on its forms u s_corporation income_tax return for and petitioner claimed deductions for interest it allegedly paid during those years two tax_return_preparers mr steinhardt and mr choy assisted in the preparation of the forms petitioner attached form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business to its form_1120 petitioner however did not attach form_5472 to its forms for or 6the net loan amount was calculated by subtracting bank and service fees of dollar_figure from the dollar_figure million gitic loan amount the form_5472 identified gitic as a 25-percent-or-more foreign shareholder of petitioner the form_5472 stated that gitic was incorporated in china and conducted its principal business activities and filed income_tax returns there the form_5472 identified gxe as a related_party to petitioner and described gxe as a foreign_person conducting its principal activity as a trading company petitioner reported dollar_figure of interest_paid to gxe during on account of a loan with a beginning and ending balance of dollar_figure million the form_5472 further stated that gxe principally conducted its business activity in and filed its income_tax returns as a resident of hong kong on a date that is not in the record respondent issued to petitioner a form_4564 information_document_request regarding interest_paid by petitioner by letter dated date petitioner informed mr steinhardt that it paid interest to gitic of dollar_figure in and dollar_figure in on account of the gitic loan and that it paid interest to gxe of dollar_figure in and dollar_figure in on account of the gxe loan petitioner apparently furnished a copy of the date letter to respondent in connection with respondent’s examination of petitioner’s returns on date petitioner filed a form 1120x amended u s_corporation income_tax return with a form_5472 attached for each year in issue the amended form_5472 reported that petitioner obtained an additional dollar_figure million loan from gxe during the and forms reported that petitioner maintained the dollar_figure million loan balance through the end of the forms also reported that petitioner paid interest to gxe of dollar_figure dollar_figure and dollar_figure for and respectively petitioner did not file form_1042 or form_1042s for any of the years in issue on the advice of its president lawrence wong mr wong before joining petitioner mr wong worked as a certified_public_accountant c p a and as a financial manager mr wong began his career at arthur young co an accounting firm he then practiced privately for to years in new york city after practicing as a c p a mr wong owned and managed a finance corporation and served as its president from until the time of trial mr wong became a shareholder of petitioner in and its president in on date respondent issued a notice_of_deficiency to petitioner in which respondent determined that petitioner was liable for withholding_tax deficiencies and additions to tax for the years in issue respondent calculated the deficiencies using 7no paid preparer signed the forms 1120x 8the amended form_5472 reported a beginning loan balance of dollar_figure million and an ending loan balance of dollar_figure million the interest amounts petitioner reported on the forms filed with its forms 1120x petitioner timely petitioned this court alleging that respondent’s determinations were in error on date petitioner filed an amendment to its petition specifically alleging that respondent erroneously calculated the deficiencies for the years in issue because the forms upon which respondent relied reported interest_paid to both gxe and gitic in connection with the trial that followed the parties stipulated documentation of certain wire transfers during and and excerpts from petitioner’s general ledgers for and the exhibits reflect that petitioner made the following interest payments on the gitic and gxe loans during and a gitic payment_date lender amount general ledger acct gitic gitic gitic gitic dollar_figure interest_paid dollar_figure interest_paid dollar_figure dollar_figure interest_paid dollar_figure interest_paid dollar_figure 1petitioner also paid dollar_figure by wire transfer to or for the benefit of gitic on date and contends that the payment was an interest payment however it does not appear from the record as a whole that petitioner included this payment in computing the amount identified in the date letter or in its form_5472 nor does it appear that respondent included this amount in calculating the deficiency consequently we do not consider this payment in our analysis b gxe payment_date payee amount general ledger acct gxe gxe gxe gxe from eb mma 1dollar_figure dollar_figure interest_paid dollar_figure interest_paid dollar_figure dollar_figure interest_paid 1the last digit of this entry does not appear on the exhibit but we infer that it must be as reflected above because petitioner apparently included this amount in calculating the total amount of interest_paid on the gxe loan during as reflected in the date letter 2we cannot tell from an examination of the general ledger whether the dollar_figure payment is included in the dollar_figure entry however because petitioner apparently treated it as a separate and additional interest payment and because the total coincides with the total interest amount in the date letter we shall also treat the dollar_figure payment recorded in the general ledger as a separate payment for purposes of our analysis the total payments made on the gitic loan for and and the total payments made on the gxe loan for and as summarized above coincide with the amounts set forth in petitioner’s date letter however a comparison of the forms that petitioner attached to its forms 1120x for and with the interest amounts in the date letter reveals the following interest_paid to gitic per letter interest_paid to gxe per letter total interest per letter dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest reported as paid to gxe on forms attached to amended returns dollar_figure difference i burden_of_proof opinion dollar_figure dollar_figure generally the commissioner’s determination is presumed correct and the taxpayer bears the burden of proving that the determination is erroneous rule a 290_us_111 petitioner argues however that the burden_of_proof should shift to respondent because the notice_of_deficiency was capricious and arbitrary in support of its position petitioner cites 932_f2d_1128 5th cir affg in part revg in part and remanding t c memo 1990-dollar_figure in portillo the commissioner determined that the taxpayer had unreported income by comparing the amount of income reported on a form_1099 that had been issued to the taxpayer by a third party with the amount of income from the third party payor reported on the taxpayer’s form_1040 u s individual_income_tax_return id pincite when the amounts did not match the commissioner concluded that the form_1099 was accurate even though the third party who submitted the form_1099 could not substantiate the amount of income he allegedly paid id the commissioner determined that the taxpayer had received unreported income equal to the discrepancy between the form_1099 amount and the amount reported on the taxpayer’s return and we upheld the determination id the court_of_appeals for the fifth circuit reversed holding that before the commissioner could make a determination that a taxpayer received unreported income he 9petitioner does not contend that sec_7491 which shifts the burden_of_proof to the commissioner if its requirements are met applies and the record does not contain sufficient evidence to establish that petitioner satisfies the sec_7491 requirements 10this case is appealable barring a stipulation to the contrary to the court_of_appeals for the fifth circuit see sec_7482 needed predicate evidence supporting his determination id pincite the court_of_appeals concluded that the commissioner could not simply rely on a form_1099 in making his determination when the taxpayer contested the accuracy of the form_1099 this case is distinguishable from portillo respondent did not determine that petitioner had unreported income nor did he arbitrarily attribute veracity to the statement of a third party when making his determination respondent used the forms that petitioner filed with its amended income_tax returns to determine that petitioner was liable for withholding taxes petitioner’s forms reported interest_paid to gxe a hong kong corporation that did not appear to satisfy the residency requirements for favorable tax treatment under the china agreementdollar_figure petitioner argues however that respondent was on notice because its forms reported two loans one of which was made by gitic a chinese corporation that is exempt from u s income_tax under the china agreement petitioner alleges that it gave a copy of its date letter containing a summary of interest_paid during and on the gitic and gxe loans to 11the parties do not dispute that hong kong was not a part of china during the years in issue the court takes judicial_notice that hong kong was a crown colony of the united kingdom until it became a special administrative region of the people’s republic of china on date see fed r evid respondent before he issued his notice_of_deficiency and therefore respondent was on notice that a portion of the reported interest was not subject_to u s income_tax_withholding under the china agreement petitioner’s argument ignores the fact that petitioner filed forms 1120x under penalties of perjury before respondent issued the deficiency_notice and months after petitioner sent the date letter to its accountant the interest payments that petitioner reported on the forms attached to the forms 1120x are inconsistent with the letter in several respects respondent did not act capriciously or arbitrarily when he determined on the basis of the residency of the interest recipient hong kong and the amounts petitioner reported on its forms that petitioner had income_tax_withholding deficiencies we conclude therefore that the burden_of_proof remains with petitioner ii taxation of interest received by foreign_corporations a generally except as provided in sec_881 sec_881 imposes a tax of percent on inter alia interest received from united_states sources by a foreign corporation12 to the extent the 12a foreign_corporation is a corporation that is not organized in the united_states or under the law of the united_states or of any state sec_7701 and gitic was a corporation organized under the laws of china and gxe was a continued interest received is not effectively connected with the conduct_of_a_trade_or_business within the united statesdollar_figure sec_1442 generally requires the payor of interest subject_to the tax imposed by sec_881 to deduct and withhold that tax at the source if the payor does not do so then it becomes liable for such taxes under sec_1461 under sec_894 treaty provisions may modify the code including its withholding_tax provisions however foreign_corporations are not exempt from u s income_taxation under a treaty between the united_states and a foreign_country unless the treaty is an income_tax treaty and the corporation is a qualified_resident of such foreign_country sec_884 a qualified_resident means with respect to any foreign_country any foreign_corporation which is a resident of such foreign_country unless percent or more of the value of the corporation’s stock is owned by individuals who are not residents of that foreign continued corporation organized under the laws of hong kong sec_881 generally exempts portfolio_interest received by a foreign_corporation from sources within the united_states from the sec_881 tax portfolio_interest is defined as interest_paid on certain registered and unregistered obligations that would otherwise be subject_to tax sec_881 portfolio_interest however does not include such interest received in certain circumstances by a bank in the ordinary course of business by a 10-percent_shareholder or by a controlled_foreign_corporation from a related_person sec_881 petitioner does not argue that the interest in issue was portfolio_interest country or who are not citizens or resident aliens of the united_states or percent or more of the corporation’s income is used to satisfy liabilities to persons who are not residents of the foreign_country or residents or citizens of the united_states sec_884 the code specifically lists exceptions for wholly owned subsidiaries of publicly traded corporations see sec_884 however no explicit exception exists for wholly owned subsidiaries of privately owned or government-owned corporations see id b china agreement article paragraph of the china agreement provides interest arising in the united_states and derived by the government of the people’s republic of china or any financial_institution wholly owned by that government or by any resident of the people’s republic of china with respect to debt- claims indirectly financed by the government of the people’s republic of china or any financial_institution wholly owned by that government shall be exempt from tax in the united_states the china agreement applies only to residents of one or both of the contracting states id art the two contracting states to the china agreement are the people’s republic of china and the united_states of america id art par c a resident of a contracting state is a person who is liable to pay tax to that state by reason of residency location of offices place of incorporation or other similar criterion id art par respondent determined that petitioner is liable for withholding taxes on all of the interest reported on its forms filed with its and forms 1120x because the forms listed gxe a hong kong corporation as the interest recipient petitioner argues that the interest reported on the forms included interest_paid to gitic a corporation resident in china that was entitled to favorable tax treatment under the china agreement during the years in issue and that interest_paid to gxe should be treated as interest_paid to gitic petitioner contends that the gxe loan was actually a loan from gitic and that gitic chose to distribute the net loan proceeds through gxe petitioner contends therefore that the loan originated with the guangdong government and should be exempt under the china agreement alternatively petitioner argues that gxe is gitic’s agent and as such collected interest on the gxe loan on gitic’s behalf c interest_paid directly to gitic respondent concedes that any interest payments made directly to gitic with respect to a loan made by gitic fall squarely within the exemption from u s taxation provided in the china agreement respondent argues however that gxe and not gitic made the dollar_figure million gitic loan during the years in issue and that the interest in question was paid to gxe on that loan alternatively respondent appears to argue that there are three loans at issue--two from gxe and one from gitic respondent seems to interpret the forms as reporting petitioner’s payment of interest on two loans from gxe and none from gitic respondent argues that all interest reported on the forms was attributable to gxe loans and was properly subject_to u s income_tax_withholding respondent urges this court to treat petitioner’s forms as admissions that can only be overcome by cogent proof see 92_tc_312 estate of baird v commissioner tcmemo_2002_299 revd on other grounds and remanded 416_f3d_442 5th cir number of loans made by gxe the preponderance_of_the_evidence establishes that during the years in issue petitioner had at least one outstanding loan from gxe with a principal balance of dollar_figure million and one outstanding loan from gitic with a principal balance of dollar_figure million moreover we are satisfied that regardless of the number of loans that petitioner may have obtained from gxe the principal balance of the gxe loan s during the years in issue did not exceed dollar_figure million mr wong credibly testified that petitioner received only dollar_figure million from gxe the interest payments recorded in petitioner’s general ledger for and match the amounts petitioner reported to mr steinhardt in the date letter that showed one loan by gxe and one by giticdollar_figure the total amount of interest petitioner reported on its form_5472 coincides with interest_paid to gitic and gxe as recorded in petitioner’s general ledger and reported in the date letter the evidence supports a finding that petitioner had two outstanding dollar_figure million loans one from gitic and one from gxe and we so find whether any interest attributable to the gitic loan was included on the forms attached to petitioner’s forms 1120x we now address whether any of the interest reported on petitioner’s forms was interest_paid on account of the gitic loan which respondent concedes is exempt from u s taxation petitioner has the burden of proving that respondent’s determinations are incorrect see rule a welch v helvering u s pincite a the record is devoid of any credible_evidence establishing that the amount of interest_paid with respect to the gxe loan was different from that reported on the amended form_5472 that petitioner attached to its form 1120x consequently unless we 14the details of the gxe loan regarding the date of the loan and the applicable_interest_rate as described in the date letter are not consistent with the facts and documents regarding the gxe loan that were included in the parties’ stipulations of facts nevertheless mr wong confirmed in his testimony at trial that during the years in issue petitioner had an outstanding loan from gxe in the face_amount of dollar_figure million conclude that gxe made its loan to petitioner as gitic’s agent or that the gxe loan in substance was a loan from gitic we shall sustain respondent’s determination with respect to b the record convincingly establishes that petitioner erroneously reported interest_paid with respect to both the gitic and gxe loans as interest_paid to gxe on its form_5472 petitioner’s general ledger and the date letter confirm that petitioner paid interest of dollar_figure on the gxe loan and dollar_figure on the gitic loan in petitioner reported the sum of these amounts on its form_5472 accordingly we find that dollar_figure of the dollar_figure reported on the form_5472 was paid on the gitic loan and was not subject_to u s taxation under the china agreement c the record regarding petitioner’s interest payments supports a finding that on its form_5472 petitioner erroneously reported interest_paid with respect to both the gitic and gxe loans as interest_paid to gxe petitioner’s general ledger and the date letter are consistent with each other and reflect that petitioner paid interest of dollar_figure on the gxe loan and dollar_figure on the gitic loan in however the total interest reported on form_5472 attached to petitioner’s form 1120x did not match the total interest_paid to gitic and gxe as shown in petitioner’s general ledger and the date letter the total interest reported on petitioner’s form_5472 was dollar_figure less than the general ledger and date letter totals petitioner offered no testimony to explain the discrepancy we agree with respondent that petitioner’s form_5472 contains admissions that can only be overcome by cogent proof see estate of hall v commissioner supra pincite although the record as to is not as satisfying as the record with respect to in that the total interest reported on the form_5472 does not equal the total interest_paid to gxe and gitic as shown in the general ledger and the date letter we nevertheless believe and conclude that the total interest_paid to gxe during is as shown in petitioner’s general ledger petitioner has convincingly established that it paid only dollar_figure of interest to gxe during accordingly we find that only dollar_figure of the dollar_figure reported on the form_5472 represented interest_paid to gxe d interest_paid on the gxe loan petitioner admits that gxe is incorporated and located in hong kong a geographical territory that for the relevant period was not covered by the china agreementdollar_figure see china agreement 15petitioner did not timely raise any issue regarding gxe’s residency or the taxability of gxe in china and the location of continued arts petitioner argues however that because gxe is a wholly owned subsidiary of gitic interest_paid to gxe is indirectly paid to gitic and therefore such interest should be exempt from u s taxation under the china agreement petitioner relies on two alternative theories the gxe loan was in substance a loan from gitic and gxe made the loan and collected interest as an agent of gitic substance over form petitioner argues that interest_paid to gxe should be treated as interest_paid to gitic because the parties intended the loans to be from gitic regardless of which entity’s name appeared on the loan agreements petitioner contends that the sharing of corporate officers directors and office space by gitic and gxe is evidence of corporate informality that led petitioner to believe it was dealing with gitic when it entered into the loan agreement with gxe petitioner contends that gitic as the parent_corporation made all of the financing decisions for gxe including the decision to lend money to petitioner according to petitioner gitic used its assets to fund gxe and enabled gxe to lend money to petitioner petitioner also argues that gitic guaranteed gxe’s loans and that a director of gitic signed the gxe loan agreement evidencing the parties’ continued gxe’s office and its place of incorporation are in hong kong intent that the loan originate from gitic petitioner asserts that the form of the transaction--that petitioner borrowed dollar_figure million from gxe and paid interest to gxe on account of that loan--should be disregarded in favor of the true substance of the transaction accordingly petitioner would recast the gxe loan transaction to reflect that petitioner borrowed an additional dollar_figure million from gitic regardless of the fact that gxe signed the loan agreement distributed the net loan proceeds and received the interest payments as a general_rule a taxpayer is bound by the form of the transaction that the taxpayer has chosen 118_tc_32 affd 108_fedappx_683 2d cir a taxpayer may argue that the substance of the transaction should prevail over its form only in limited circumstances where his tax reporting and actions show an honest and consistent respect for the substance of a transaction 294_f2d_750 5th cir revg and remanding 31_tc_918 the taxpayer must provide objective evidence that the substance of the transaction was in accord with the position argued by the taxpayer rather than the form set forth by all the relevant documents 87_tc_533 see also 417_us_134 while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not the record does not support petitioner’s contention that the gxe loan was in substance a loan solely from gitic and not from gxe mr wong testified that it was gitic that negotiated the gxe loan with petitioner and that petitioner recorded the gxe loan as a loan from gitic in its accounting_records however petitioner’s general ledger segregates and identifies interest payments made to gxe and petitioner does not dispute that it paid interest directly to gxe on the gxe loan in addition petitioner’s original form_5472 and amended forms for each of the years in issue reported that petitioner paid interest to gxe moreover in the date letter petitioner admits that it had at least one gxe loan that was separate from the loan it had with gitic the gxe loan agreement lists gxe as the lender although the officer who signed the loan agreement on behalf of gxe was also an officer of gitic related companies frequently share officers and employees see 524_us_51 acknowledging that it is not unusual for a parent_corporation and its subsidiary to share directors and officers who can and do represent the two corporations separately finally gxe submitted a form_w-8 to petitioner on the date the gxe loan agreement was signed there is no credible_evidence in the record establishing that gitic funded the gxe loandollar_figure if gitic had been the lender the parties easily could have prepared a loan agreement to reflect that fact the record does not demonstrate that petitioner consistently treated the gxe loan as a loan from gitic in fact petitioner’s tax reporting its general ledger and its loan agreements establish the contrary we conclude therefore that petitioner has failed to prove that the loan it obtained from gxe was in substance a loan from gitic gxe as an agent of gitic petitioner argues that gxe acted as gitic’s agent in making the gxe loan and as such collected interest on the loan for the benefit of gitic where a genuine agency relationship exists the tax consequences of transactions involving property held by an agent may be attributed to the principal 485_us_340 an agency relationship however does not automatically result from the fact that a parent_corporation owns and controls its subsidiary id pincite natl carbide 16although gitic presumably capitalized gxe at its inception in gxe lent the money in question to petitioner at least years later there is nothing in the record that indicates gitic contributed cash to gxe to enable gxe to make the loan to petitioner corp v commissioner 336_us_422 in natl carbide corp the supreme court held that a parent-subsidiary relationship does not qualify as an agency relationship unless the subsidiary corporation’s relationship with its parent_corporation is not dependent on the parent corporation’s ownership of the subsidiary the ownership requirement and the subsidiary’s business_purpose is carrying on the normal duties of an agent natl carbide corp v commissioner supra pincite the supreme court further held that if these two criteria are satisfied a subsidiary will qualify as an agent of its parent_corporation if the subsidiary acts in the name of and for its parent_corporation the subsidiary binds its parent_corporation by its actions the subsidiary transfers its receipts to its parent_corporation and the income received by the subsidiary is attributable to the services of its parent corporation’s employees and assets id in bollinger the supreme court revisited the factors identified and discussed in natl carbide corp in deciding whether a corporate nominee was the agent of several real_estate development partnerships there the supreme court declined to parse the text of national carbide and agreed that it is reasonable for the commissioner to demand unequivocal evidence of genuineness in the corporation-shareholder context commissioner v bollinger supra pincite the supreme court concluded that there was unequivocal evidence that the corporation was an agent of the partnerships without rigidly applying the natl carbide corp factors explaining its holding as follows it seems to us that the genuineness of the agency relationship is adequately assured and tax-avoiding manipulation adequately avoided when the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corporation functions as agent and not principal with respect to the asset for all purposes and the corporation is held out as the agent and not principal in all dealings with third parties relating to the asset id pincite petitioner argues that gxe was an agent of gitic with respect to the gxe loan under the standard articulated in natl carbide corp and clarified in bollinger because a gitic brochure describes gxe as gitic’s agent and states that gxe’s business_purpose is to act as an agent for gitic petitioner however offered no credible_evidence to establish an agency relationship between gitic and gxe with respect to the gxe loan for example petitioner provided no evidence that gxe acted in the name of or for gitic in making the loan gxe could bind gitic by gxe’s actions the income received by gxe was transferred to gitic or gxe’s income was attributable to gitic’s employees and assets credible_evidence in the record establishes gxe was among other things in the business of investing in domestic and foreign enterprises it was not a shell corporation that functioned solely as gitic’s agent gxe hired employees maintained office space and operated in a different market than its parent company the gxe loan fits squarely within gxe’s scope of business in addition the gxe loan agreement reflects that gxe not gitic was the lending party and the loan agreement does not contain any reference to gitic the loan agreement was signed by a director of gxe and does not contain any indication that gxe entered into the loan agreement as an agent of gitic petitioner argues that gitic was bound by the gxe loan agreement because gitic guaranteed gxe’s debt petitioner bases its argument on language in an offering circular dated date which states that gitic provided a dollar_figure million working_capital guaranty to gxe the record however is devoid of any credible_evidence that gitic guaranteed gxe’s loan to petitioner the loan agreement between petitioner and gxe is silent regarding any guaranty made by gitic and the date letter states that the gxe loan was not guaranteed petitioner argues that gitic controlled the destination of the gxe loan interest payments and that the interest received by gxe was attributable to the services of gitic’s employees by means of shared officers directors and office space these arguments are unavailing there is no credible_evidence in the record to indicate that gitic controlled anything about the gxe loan in addition although the sharing of employees can indicate an agency relationship companies frequently share employees see united_states v bestfoods u s pincite citing 129_f3d_773 5th cir although gitic and gxe shared the gitic office building in hong kong the employees of each company were segregated we conclude that petitioner has failed to prove that gxe was an agent of gitic with respect to the gxe loan to petitioner we hold that the interest_paid to gxe as found in this opinion was properly subject_to_withholding tax for the years in issue iii addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a tax_return in the amount of percent of the tax_liability required to be shown on the return for each month during which such failure continues but not exceeding percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 920_f2d_301 5th cir harris v commissioner tcmemo_1998_332 petitioner admits and the record clearly establishes that petitioner failed to file form sec_1042 for the years in issue see sec_6651 sec_6001 ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 sec_1_1461-2 income_tax regs consequently petitioner is obligated to prove that the failure_to_file form sec_1042 was due to reasonable_cause and not due to willful neglect see 116_tc_438 a failure_to_file is due to reasonable_cause where a taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs although courts have sometimes found reasonable_cause in determining the amount of a taxpayer’s liability for the addition_to_tax where a taxpayer relies upon expert advice a taxpayer ordinarily is responsible for ascertaining tax obligations such as filing deadlines united_states v boyle supra pincite lay persons know that filing deadlines exist and reliance cannot function as a substitute for compliance with an unambiguous statute id however where a taxpayer reasonably relied on the advice of a competent accountant or attorney in possession of all relevant facts that it was unnecessary to file a return reasonable_cause may exist even if the advice turns out to be mistaken id pincite petitioner does not contend that it was unaware that a withholding liability might exist as a result of making interest payments to a foreign_corporation petitioner also does not contend that it relied on the informed advice of a competent professional that it did not have to file form sec_1042 and sec_1042s for the years in issue petitioner argues that the interest_paid to gitic and gxe during the years in issue was exempt and that it relied on the advice of mr wong and other professionals to that effect we reject petitioner’s argument for several reasons first it does not appear that the professionals who allegedly advised petitioner did anything to ascertain whether petitioner was required to file form sec_1042 and sec_1042s before petitioner filed its original returns for the years in issue there is no credible_evidence in the record establishing that a competent professional investigated petitioner’s obligation to file form sec_1042 and sec_1042s before the filing due_date for the years in issue or that a competent professional advised petitioner that it did not have to file the forms this lack of evidence contrasts sharply with applicable regulations that clearly and unambiguously require a withholding_agent to file form_1042 for a calendar_year even if otherwise taxable payments are exempt if the agent is required to file form_1042s with respect to interest payments made during such year sec_1_1461-2 c ii income_tax regsdollar_figure sec_1_1461-2 income_tax regs requires a withholding_agent to make an annual return on form_1042 even if continued second the only evidence petitioner offered regarding the sec_6651 addition_to_tax focused on advice allegedly given to petitioner about its obligation to withhold u s tax on the interest payments petitioner contends that it relied upon professional advice both from mr wong and from other professionals with whom mr wong spoke to determine whether the china agreement exempted its interest payments however the only evidence petitioner introduced to support its argument was testimony by mr wong that he read the china agreement and consulted with unnamed experts regarding the obligation to withhold tax on interest payments to gxe this evidence is not sufficient to establish that petitioner reasonably relied on professional advice from a person who had full knowledge of the relevant facts and who conducted the necessary investigation to reach a reasoned conclusion regarding petitioner’s obligation to file form sec_1042 we conclude on the record before us that petitioner has failed to establish reasonable_cause for its failure_to_file continued no withholding_tax is required to be withheld if the withholding_agent is required by sec_1_1461-2 income_tax regs to file form_1042s with respect to payments made during the year sec_1_1461-2 income_tax regs requires every withholding_agent to make an annual information_return on form_1042s of amounts upon which tax would have been required to be withheld but for an exclusion_from_gross_income applicable under any income_tax treaty to which the united_states is a party form sec_1042 and sec_1042s for the years in issue accordingly we sustain respondent’s determination that petitioner is liable for the sec_6651 addition_to_tax for each of the years in issue to the extent consistent with this opinion to reflect the foregoing decision will be entered under rule
